Citation Nr: 1643493	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  14-18 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Utah Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1957 to May 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana that denied entitlement to service connection for PTSD, and denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for sleep apnea (previously claimed as a sleep/mental disorder).  Jurisdiction over this case was subsequently transferred to the VARO in Salt Lake City, Utah, which forwarded the appeal to the Board.

In May 2015, the Veteran testified at a Board hearing via video conference before the undersigned.  A transcript of that hearing is of record.

In an August 2015 decision, the Board reopened the Veteran's claims and remanded them to the Appeals Management Center (AMC), Washington, DC, for additional development.  While the case was on remand, in an August 2016 rating decision, the AMC granted service connection for PTSD and assigned a total rating, effective in October 2012.  The rating decision informed the Veteran that the action constituted a full grant of the benefits sought, and there is no indication that the Veteran has disputed it.  Hence, that issue is not before the Board and will not be addressed in the decision below.


FINDING OF FACT

The preponderance of the evidence shows that sleep apnea did not have its onset in active service, nor is it due to injury or disease incurred in active service.


CONCLUSION OF LAW

The requirements for entitlement to service connection for OSA have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the VCAA have been met.  Prior to issuance of the August 2013 rating decision, via a June 2013 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative has asserted any error or claimed any specific prejudice as a result thereof.  Hence, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), VA records, and his non-VA records are in the claims file.  Further, as noted earlier, after reopening the claim the Board remanded the case to insure that all relevant treatment records were in the claims file, and for an examination and medical nexus opinion.  See 38 C.F.R. § 3.159(c)(4)(iii).  The Board finds that its prior remand directive has been substantially complied with, as additional records were associated with the claims file, and an examination and nexus opinion were obtained.

As relevant treatment records have been associated with the claims file and the Veteran has been afforded a VA examination, the Board finds that the AMC substantially complied with the additional development directed its August 2015 remand.


As concerns the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on that of which he or she has personal knowledge.  See Layno, 6 Vet. App. at 470.  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

VA outpatient records dated in the 1990s note the Veteran's history of sleep apnea, and a diagnosis of the disorder in 1995 or 1996.  See VVA in CAPRI, 1st entry, p. 6; VVA-CAPRI, 2nd entry, p. 13.  Those records, however, do not note the method by which the Veteran was diagnosed.  VA records dated in April 2013 note a diagnosis of severe sleep apnea after a sleep study.  Hence, the evidence establishes the first Shedden requirement for service connection, a current disability.

In a December 1995 correspondence, the Veteran asserted that his sleep disorder started while he was based in Germany.  At the 2015 Board hearing, he testified that he had a hard time sleeping while he was based in the Republic of Korea and Germany; and, that he was sleep deprived in service due to the rigorous demands of his duties.  

The STRs do not contain any entries related to complaints of or treatment for a sleep disorder.  On the April 1963 Report of Medical History for his examination at separation, the Veteran denied any history of shortness of breath or trouble sleeping.  He noted that he was in good health.  The April 1963 Report of Medical Examination for Separation reflects that the Veteran's nose and lungs were assessed as normal.  

The August 2016 examination report reflects that the examiner conducted a review of the claims file and the Veteran's electronic records as part of the examination.  The examiner noted that the Veteran reported a history of first being diagnosed in Los Angeles at a VA facility in the 1980s, where he got his first noisy machine.  He denied an in-service diagnosis of the disorder; and, he reported current symptoms of shortness of breath, and he reported that his wife complained about his snoring.  Based on the review of the claims file and his examination of the Veteran, the examiner opined that it was not at least as likely as not (at least a 50-percent probability) that the Veteran's sleep apnea had its onset in active service or was otherwise causally connected to active service.

The examiner noted that his review of the Veteran's STRs revealed nothing to which he could connect the Veteran's current sleep apnea.  Further, the examiner noted that the STRs contained no risk factors for sleep apnea.  The examiner noted further that PTSD is not a co-morbidity or risk factor for sleep apnea, and cited medical literature to that effect.  Per the examiner, the important risk factors for sleep apnea are advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  The Board finds that the examiner's opinion is not contradicted by the evidence of record.  Additionally, the examiner reviewed the record, took a detailed medical history, examined the Veteran, and provided support for the given rationale, to include citation to medical literature.  For the foregoing reasons, the Board deems it highly probative and deserving of weight.

The Board notes that the evidence shows that the "sleep disorder" the Veteran asserted started in Germany was actually limited sleep or sleep deprivation.  His hearing testimony was to the effect that while he complained of several challenges to his opportunity to get sufficient sleep while in Korea and Germany, he did not assert that his sleep was impaired when his duties allowed him time to sleep.  The outpatient records note the apparent onset of the Veteran's sleep apnea in the 1980s at the earliest.  The Board also finds the Veteran's statements linking his sleep apnea to service to lack competence.  The record does not reflect that the Veteran has the skills or training in sleep/breathing disorders to related his current sleep apnea to his active service.  

In light of all of the above, the Board finds that while the Veteran has a currently diagnosed sleep apnea disability, the preponderance of the evidence shows the final Shedden element is not proved, that is, in-service occurrence or a causal connection with active service.  38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


